Case 2:19-cv-04309-VBF-KES Document 43 Filed 05/12/20 Page 1 of 1 Page ID #:271



  1
  2
  3
  4                                                                      O
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JOSE M. PEREZ,                            Case No. 2:19-cv-04309-VBF-KES
 12                Plaintiff,
 13          v.                                 ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED
 14    C. BRADY, et al.,                         STATES MAGISTRATE JUDGE
 15                Defendants.
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
 19   records and files herein, along with the Report and Recommendation of the United
 20   States Magistrate Judge to which no objections were filed. The Court accepts the
 21   findings, conclusions, and recommendations of the United States Magistrate Judge.
 22         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
 23   First Amended Complaint with prejudice.
 24
 25
      DATED: May 12, 2020                   ________________________________
 26                                           VALERIE BAKER FAIRBANK
 27                                         UNITED STATES DISTRICT JUDGE
 28
